                                          Case 4:19-cv-07922-PJH Document 64 Filed 04/16/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ESTATE OF TIMOTHY A. CRAMER,
                                                                                         Case No. 19-cv-07922-PJH
                                   8                   Plaintiff,

                                   9             v.                                      ORDER TO SHOW CAUSE FOR
                                                                                         FAILURE TO APPEAR AT CMC
                                  10     CITY OF OAKLAND, et al.,
                                                                                         Re: Dkt. No. 57
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff’s counsel in the above action having failed to appear at the case

                                  14   management conference on April 15, 2021, and defendants having appeared at that

                                  15   proceeding in compliance with the Court's orders,

                                  16          THE COURT hereby issues an ORDER TO SHOW CAUSE why the court should

                                  17   not sanction plaintiff’s counsel for failure to appear at the conference or, in the alternative,

                                  18   dismiss this action for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of

                                  19   Civil Procedure.

                                  20          Plaintiff’s counsel must respond to this order by April 23, 2021. If he fails to do

                                  21   so, the court may issue sanctions or dismiss this action for failure to prosecute.

                                  22          IT IS SO ORDERED.

                                  23   Dated: April 16, 2021

                                  24                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  25                                                 United States District Judge
                                  26

                                  27

                                  28
